TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00332-CV



                              Gordon G. McWatt, D.O., Appellant

                                                  v.

                    Eleanor Kitzman, Commissioner of Insurance;
               Rod Bordelon, Commissioner of Workers’ Compensation;
    and Texas Department of Insurance, Division of Workers’ Compensation, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-11-002737, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant filed his notice of appeal on May 14, 2013, and the reporter’s record in

this appeal was due on August 30, 2013. On October 2, 2013, we sent notice to the court reporter,

LaSonya Thomas, that the reporter’s record was overdue. Thomas responded by informing the

Court that she would have the record filed by November 18, 2013. However, Thomas failed to file

the record by that date. On December 13, 2013, we again notified Thomas that the reporter’s record

was overdue and directed her to file the record no later than December 23, 2013. We cautioned

Thomas that if she failed to file the record or explain in writing the reason for the delay, the matter

would be referred to the Court for an order. To date, Thomas has not filed the record or otherwise

responded to our December notice.
              We therefore order Thomas to file the reporter’s record in this cause no later than

March 3, 2014. See Tex. R. App. P. 35.3(c), 37.3(a)(1). If the record is not filed by that date,

Thomas will be required to show cause why she should not be held in contempt of court.

              It is ordered February 4, 2014.



Before Justices Puryear, Goodwin and Field




                                                2